 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDHi-WayBillboards,Inc. and Sign and Pictorial Paint-ers Local Union No.550 and Houston Sign Manu-facturers Association,Party to the Contract. Case23-CA-3710September 18, 1973SUPPLEMENTAL DECISION AND ORDERBY -MEMBERSFANNING, KENNEDY, AND PENELLOOn June 17, 1971, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding, finding that the Respondent hadviolated Section 8(a)(1) and (5) of the National LaborRelations Act, as amended.' The Board,inter alia,ordered Hi-Way Billboards, Inc., hereinafter referredto as Hi-Way, to sign and implement the 1970-73contract between Houston Sign Manufacturers Asso-ciation, hereinafter referred to as the Association, andSign and Pictorial Painters Local Union No. 550,hereinafter referred to as the Union, which Hi-Wayhad refused to sign.Thereafter, on February 8, 1973, the United StatesCourt of Appeals for the Fifth Circuit declined toorder enforcement of the Board's Order, and remand-ed this case for further proceedings not inconsistentwith its opinion.2 The Board, having accepted the re-mand, issued a notice to the parties requesting state-ments of position. The General Counsel and Hi-Wayeach filed such statements of position.Pursuant to the provisions of Section 3(b) of theNational, Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has given full consideration to the viewsof the court of appeals as expressed in the instantproceeding and the parties' contentions in their re-spective statements of position. For the reasons morefully set forth hereinafter, the Board has concludedthat an employer may not unilaterally withdraw froma multiemployer bargaining unit solely because animpasse in negotiations has been reached.In its decision, the court of appeals stated that inthe absence of a decision on this question by theBoard it was without an opinion as to the legal conse-quences of an impasse in bargaining between a unionand a multiemployer bargaining association. It fur-ther stated that the remand issue was whether such ant 191 NLRB 244. We havebeen administratively advised that in Case23-CA-371 1, whichwas consolidated for hearing with the instant proceed-ing, Respondent, Matteson SouthwestCompany, chose to complywith theBoard'sOrder andhence onlyCase 23-CA-3710 involving Hi-WayBillboard's, Inc., isbeforeus on remand.2 N L.RB. v. Hi-WayBillboards,Inc., 473 F.2d 649.impasse excused an employer's withdrawal from sucha collective-bargaining unit, adding that union con-sent to such a withdrawal was not a factor to be con-sidered in resolving that issue.In its statement of position, Hi-Way states thatwhen a genuine impasse is reached in multiemployerbargaining, an individual employer should be al-lowed, as a right, to withdraw from such bargaining,and thereafter bargain with the union on an individu-al basis. Hi-Way further states that the imposition ofany other conditions precedent to such withdrawalallows the union to whipsaw members of the multiem-ployer bargaining unit.In his statement of position, the General Counselstates that an impasse in negotiations between a mul-tiemployer bargaining association and a union doesnot necessarily reflect a breakdown in the bargainingrelationship, and it does not warrant hasty and unila-teral alteration of the established unit for bargaining.The General Counsel further states that permittingwithdrawal solely on the basis of impasse would givelittle protection to the interests of employees in theunit, since it would encourage employer withdrawalmerely because of dissatisfaction with the termssought by the multiemployer association.The Board has long held that a multiemployer bar-gaining unit can constitute an appropriate unit.' Asopposed to other units, a multiemployer unit is a unitbased on consent of the parties, and it is establishedby an unequivocal agreement by the parties to bebound by group action or by a controlling -history ofbargaining on such a basis 4 Once the multiemployerunit is established, the employer members and theunion are subject to the rules the Board set forth inRetail Associates, Inc.5InRetail Associates,the Board set forth rules gov-erning the withdrawal of an employer or a union frommultiemployer bargaining. Prior to the beginning ofnegotiations, withdrawal could only be effected by anunequivocal written notice expressing a sincere intent-to abandon, with relative permanency, the multiem-ployer unit, and to pursue negotiations on an individ-ual employer basis. Once negotiations had actuallybegun, withdrawal could only be effected on the basisof "mutual consent" or when "unusual circumstan-ces" were present. Thus, an employer's withdrawalafter bargaining has commenced is effective only ifacquiesced in by the union or if justified by "unusualcircumstances." Here, we are concerned only with thelatter aspect, namely, determining whether impasse isan unusual circumstance which permits an employerto withdraw from multiemployer bargaining without3Shipowners'Associationof the Pacific Coast,7 NLRB 1002.4Electric Theater, et al,156 NLRB 1351, 1352.s 120 NLRB 388, 393-395206 NLRB No. 1 HI-WAY BILLBOARDS, INC.23the consent of the union.In cases afterRetail Associates,the Board has limit-ed application of the term "unusual circumstances" tothose cases in which the withdrawing employer hasbeen faced withdireeconomic circumstances, i.e., cir-cumstancesin which the very existence of an employ-er as a viable business entity has ceased or is about tocease. Thus, the Board has held that an employer maywithdraw from a multiemployer bargainingassocia-tion after negotiations with the union have begunwhere the employer is subjectto extreme economicdifficulties which result in an arrangement under thebankruptcy laws; 6 where the employer is faced withthe imminent prospect of such adverse economic con-ditions as would require it to close its plant; 7 or wherethe employer is faced with the prospect of beingforced out of business for lack of qualified employeesto do the job and the union refuses toassist the em-ployer by providing replacements for the employeeshe lost .$The Board has refused to permit an employer towithdraw from a multiemployer bargainingassocia-tion when an employer states he has a good-faithdoubt as to the continued majority status of the unionwhere the claim is limited to his own employees; 9 allof the employer's employees whom the union repre-sented were discharged; 10 the union entered into sep-arate agreements with individual employer membersof the association; " the employer has been suspend-ed from the association because it failed to pay itsdues; 12 the employer was subject to a strike; 13 or theemployer suffered a sharp declinein its business.14 Inthe foregoinginstances,the Board has found thatthere was no likelihood that the employer's continuedexistenceas a viable business entity was jeopardized,and, therefore, the employer's withdrawal could notbe excused on the ground of "unusual circumstan-ces."Focusing on the remand issue, the nature of animpasse must first be considered. A genuineimpassein negotiations is synonymous with a deadlock: 15 theparties have discussed a subject or subjects in goodfaith, and, despite their best efforts to achieve agree-ment with respect to such, neither party is willing to6 U.S. Lingerie Corporation,170 NLRB 750, 751.7 Spun Jee Corp., and the James Textile Corp,171 NLRB 557, 558.'Alias Electrical Service Co.,176 NLRB 827, 830.9Sheridan Creations,Inc.,148 NLRB 1503, 1505-06.1 °The John J. Corbett Press, Inc.,163 NLRB154, fn. 8.1 °WE Painters, Inc.,176 NLRB 964, 965-966.12 Senco,Inc.,177 NLRB 882, 886.13State Electric Service, Inc,198 NLRB No. 77.14 Serv All Company, Inc.,199 NLRB No. 159 (ALJD pp. 19-20).15Newspaper Drivers&Handlers'Local Union No. 372, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind[Detroit Newspaper Publishers Association] v. N.L.R.B.,404 F.2d 1159 (C.A.6, 1968),cert, denied395 U.S. 923 (1969).move from its respective position. When such a dead-lock is reached between the parties, the duty to bar-gain about the subject matter of the impasse merelybecomes dormant until changed circumstances indi-cate that an agreement may be possible.16 Once agenuine impasseis reached, the parties can concur-rently exert economic pressure on each other: theunion can call for a strike; 17 the employercan engagein a lockout," make unilateralchanges inworkingconditions if they are consistent with the offers theunion hasrejected,19 or hire replacements to counterthe loss of striking employees 20 Such economic pres-sure usually breaks the stalemate between the parties,changes the circumstances of the bargaining atmos-phere, and revives the parties' duty to bargain.Thus,a genuine impasse isakin to a hiatus in nego-tiations. In the overall ongoing process of collectivebargaining, it is merely a point at which the partiescease to negotiate and often resort to forms of eco-nomic persuasion to establish the primacy of theirnegotiating position.Moreover, the occurrence of agenuine impassecannot be said to be an unexpected,unforeseen, or unusual event in the process ofnegoti-ations since no experienced negotiator arrives at thebargaining table with absolute confidence that all ofhis proposals will be readily and completely accepted.Therefore, it is clear than an impasse is but one threadin the complex tapestry of collective bargaining, rath-er than a bolt of a different hue. In short,a genuineimpasse is not the end of collective bargaining.For this reason, a genuine impasse in negotiationsbetween a union and multiemployerbargaining asso-ciation does not constitute an "unusualcircum-stance" within the meaning of that term as applied byus in casessubsequent toRetail Associates.A genuineimpasse insuch a situation does not call intoquestionthe actual continued existence of any multiemployerbargaining association member as a viable businessentity.Rather, it is merely a momentary eddy in theflow of collective bargaining. Were we to hold other-wise,we would be denying the practical reality ofcollective-bargaining negotiations, we would heraldthe demise of multiemployer bargaining, we wouldeffectively negate the benefits of such bargaining toall parties and to employees, and we would allow anemployer to seize upon such an occurrence and use it16Transport Company of Texas,175 NLRB 763, 768, enfd. 438 F.2d 258(C.A. 5, 1971).17N.L.R.B. v. ErieResistorCorp.,373 U.S. 221, 223 (1963).18N L.R.B. v. Truck Drivers Local UnionNo. 449, International Brotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of America, AFL [Buffa-lo Linen Supply Co.],353 U.S. 87 (1957);N.L.R Bv.Brown, et al, d/b/aBrownFood Stores,380 U.S. 278 (1965);AmericanShrpBuildingCompany v.N.L.R.B.,380 U.S.300 (1965).19Eddie's ChopHouse,Inc.,165 NLRB 861.20NLRB. v. Mckay Radio & Telegraph Co.,304 U.S. 333 (1938);N.L.R.B.v.PecheurLozenge Co., Inc.,209 F.2d 393 (C.A. 2, 1953),cert. denied 347U.S. 953. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a ground for withdrawal merely because it wasdissatisfied with the impending agreement, as Hi-Waydid in the instant case. Consequently, we hold that itwould not effectuate the purpose or policies of the Actto allow an employer member of such an associationto withdraw solely on the ground that an impasse innegotiations has been reached.21Accordingly, the Board, having considered thecourt's opinion, the'record, and the statements of po-21Cf.Ice Cream Council Inc.,145 NLRB 865, 870.sition of the parties, has decided to reaffirm its origi-nal Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Hi-WayBillboards, Inc., its officers, agents, successors, andassigns, shall take the action set forth in the originalDecision and Order herein.